PER CURIAM.
The Florida Board of Bar Examiners (the Board) petitioned the Court to consider proposed amendments to the Rules of the Supreme Court Relating to Admissions to the Bar.
In an opinion issued on July 1, 2010, the Court adopted the proposed amendments. The Board has filed a motion for rehearing to resolve a minor inconsistency in the rules.1 We grant the Board’s motion.2
The proposed rule amendments would increase several of the fees related to applying for admission to The Florida Bar *461and would offset the rate of inflation from April 1996 (the last time the Board asked the Court to increase fees) to October 2009 and pass on the Board’s extraordinary investigative costs to the specific applicants whose applications are most likely to incur such costs. The fee increases requested here generally reflect the average increase in the rate of inflation from 1996 to 2009, which is an inflation rate of 38.27 percent. The last wholesale fee increases occurred in 1997. See Amendments to the Rules of the Supreme Court Relating to Admissions to the Bar, 695 So.2d 312 (Fla.1997).
Having reviewed the proposed amendments, we are satisfied that the increases requested are necessary to ensure that the Florida Board of Bar Examiners will be able to continue to meet its responsibility to the Court.
Accordingly, we amend the Rules of the Supreme Court Relating to Admissions to the Bar as reflected in the appendix to this opinion. The new language is indicated by underscoring; deletions are indicated by struck-through type. The amendments shall take effect immediately upon release of this opinion.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.
APPENDIX
1-63.5 Documents Filed by Registrant or Applicant. On written request from registrants or applicants for copies of documents previously filed by them, and copies of any documents or exhibits formally introduced into the record at an investigative or formal hearing before the board, and the transcript of hearings, copies will be provided. Costs of copies are set out below:
(a) The fee for a copy of any document or portion of a document is $25 for the first page and 50 cents for each additional page.
(b) The fee for a copy of the Bar Application or Registrant Bar Application is $3550.
2-23.1 Student Registrant Fee. Except as provided below, every law student filing a Registrant Bar Application with the board must file with the completed Registrant Bar Application the fee of $500400. For any law student who files a Registrant Bar Application by the deadlines established, discounted early registration fees are available as follows:
(a) $75100. For those students who commence the study of law in:
(1) August or September and who file a Registrant Bar Application by the following January 15;
(2) January or February and who file a Registrant Bar Application by the following June 15; or
(3) May or June and who file a Registrant Bar Application by the following October 15.
(b) $360350. For those students who commence the study of law in:
(1) August or September and who file a Registrant Bar Application by the following March 15;
(2) January or February and who file a Registrant Bar Application by the following August 15; or
(3) May or June and who file a Registrant Bar Application by the following December 15.
2-23.2 Student Applicant Fee. Applicants who did not file the Registrant Bar Application with the board as law students and who have not been admitted to the bar in any jurisdiction for a period in excess of 12 months, excluding time spent in military service of the United States, must file *462with the Bar Application the fee of $§751,000.
2-23.3 Supplement to Registrant Bar Application Fee. Applicants who filed the Registrant Bar Application with the board as law students and who have not been admitted to the bar in any jurisdiction for a period in excess of 12 months, excluding time spent in military service of the United States, must file with the Supplement to Registrant Bar Application the applicable fee as follows:
(a) Less than 5 years. If the Supplement to Registrant Bar Application is filed within 5 years of the filing date of the original Registrant Bar Application, the fee is $375600.
(b) More than 5 years. If the Supplement to Registrant Bar Application is filed more than 5 years after the filing of the original Registrant Bar Application, the fee is $8751,000 as set forth in rule 2-23.2, less any fee previously paid.
2-23.4 Attorney Fee. Applicants who have been admitted to the bar in any jurisdiction for a period in excess of 12 months, excluding time spent in military service of the United States, must file with the Bar Application a fee based on the number of years the applicant has been admitted in another jurisdiction as follows:
(a) Less than 5 years. If the applicant has been admitted in another jurisdiction for more than 1 year but less than 5 years, the fee is $13061,600.
(b) 5 or more but less than 10 years. If the applicant has been admitted in another jurisdiction for 5 years or more but less than 10 years, the fee is $16002,000.
(c) 10 or more but less than 15 years. If the applicant has been admitted in another jurisdiction for 10 years or more but less than 15 years, the fee is $20002,400.
(d) 15 or more years. If the applicant has been admitted in another jurisdiction for 15 or more years, the fee is $25063,000.
2-23.6 Disbarred Attorney Fee. Applicants applying for admission after disbarment or resignation pending disciplinary proceedings in Florida or in any other jurisdiction must file with the Bar Application the fee of $5,0606,000.
2-28 Application Fee for Reapplication for Admission Based on Rehabilitation. Applicants or registrants who are reapplying for admission and asserting rehabilitation from prior conduct that resulted in a denial of admission through Findings of Fact and Conclusions of Law or Consent Judgment must file with the application a fee of $18002,200.
2-29 Stale File Fee. An applicant whose Bar Application has been on file for more than 3 years is required to file a new Bar Application on the form available on the board’s website with current references, submission of fingerprints in the format required by the board, any supplemental documents that the board may reasonably require, and the applicable fee.
(a) If within 5 Years. If filed within 5 years of the filing date of the last application filed, a fee of $425525 is applicable.
(b) If more than 5 Years. If filed more than 5 years after the filing date of the last application filed, the full application fee under rule 2-23.2, 2-23.4, or 2-23.6 above is applicable.
2-30.1 Filed with the Board. Any applicant or registrant who is dissatisfied with an administrative decision of the board that does not concern character and fitness matters may petition the board for reconsideration of the decision. Applicants also may petition the board for a suspension or waiver of any bar admission rule or regulation. A petition seeking a suspension or waiver of a rule or seeking *463review of an administrative decision not related to a character and fitness recommendation may be presented in the form of a letter, must be filed with the board within 60 days after receipt of written notice of the board’s action complained of, and must be filed with a fee of $5075.
3-14.3 Defective Applications. A Bar Application or Registrant Bar Application initially filed in a defective condition (e.g., without notarization, without supporting documents, or having blank or incomplete items on the application) may delay the initiation or the processing of the background investigation. A Bar Application or Registrant Bar Application filed in a defective condition will be accepted, but a fee of $100150 will be assessed.
3-22.1 Investigative Hearing Cost. Any applicant or registrant requested to appear for an investigative hearing must pay the administrative cost of $80250.
3-22.3 Investigative Hearing Postponement. Postponement of a previously scheduled investigative hearing is permitted on written request and for good cause when accompanied by the following fee:
(a) $5075 if the request is received at least 1531 days before the hearing date; or
(b) $75125 if the request is received less than 1531 days before the hearing date.
3-23.3 Formal Hearing Cost. Any applicant or registrant who receives Specifications that require the scheduling of a formal hearing must pay the administrative cost of $300600.
3-23.5 Formal Hearing Postponement. Postponement of a previously scheduled formal hearing is permitted by written request and for good cause when accompanied by the following fee:
(a) $100250 if request is received between 45 and 31 days before the hearing date; or
(⅛)-$200 if request is received between 30 and-1-5 days before the hearing date; or
(eb) $300600 if the request is received less than 1531 days before the hearing date.
3-30 Petition for Board Reconsideration. Any applicant or registrant who is dissatisfied with the recommendation concerning his or her character and fitness may, within 60 days from the date of the Findings of Fact and Conclusions of Law, file with the board a petition for reconsideration with a fee of $125165. The petition must contain new and material evidence that by due diligence could not have been produced at the formal hearing. Evidence of rehabilitation as provided by rule 3-13 is not permitted in a petition for reconsideration. Only 1 petition for reconsideration may be filed.
4-43.1 $275325. If the Bar Application, Supplement to Registrant Bar Application, or Reexamination Application, as applicable, is postmarked or received on or before December 15 for the February examination or June 1 for the July examination, the fee is $275325.
4-43.2 $525625. If the Bar Application, Supplement to Registrant Bar Application, or Reexamination Application, as applicable, is postmarked or received after December 15 but on or before January 15 for the February examination, or after June 1 but on or before June 15 for the July examination, the fee is $525625. No Bar Application, Supplement to Registrant Bar Application, Reexamination Application, appropriate applicant filing fee, 2" x 2" photograph, or submission of fingerprints will be deemed to have met the late filing deadline if postmarked after January 15 for the February examination, or after June 15 for the July examination.
4-44 Word — Processing—Aceommoda-tionsComputer Option. Applicants are permitted the use of a laptop computer *464with software designated by the board to complete answers to the essay portion of the General Bar Examination. Applicants seeking to use a laptop computer must complete a form available on the board’s website and pay a fee of $460125.
45 Examination Postponement. Applicants seeking to postpone the taking of an individual part or the entire General Bar Examination must file a written request with the board. The applicable postponement fees based on the received date of the postponement request are set forth in rule 4-46 below. Applicants who fail to request a postponement or who untimely request a postponement received by the board after the commencement of the bar examination.
4-47 Examination Reapplication. Applicants not covered by rule 4-46 and seeking to reapply for all or part of the General Bar Examination will be permitted admission into another General Bar Examination on filing a Reexamination Application on the form available on the board’s website and payment of the reapplication fee of $375450. To be timely filed, the completed Reexamination Application and fee must be postmarked or received by the examination filing deadline. If the Reexamination Application is not postmarked or received on or before the filing deadline or if filed incomplete, the appropriate examination late filing fee must be included. If requested by the board, an applicant will submit a current photograph.
5-13.2 Certificate of Admission. The Certificate of Admission and a printed reproduction of the Oath of Attorney will be issued without charge when the duly executed oath is received by the board, and the $22 fee for preparation-of the certificate and printed reproduction are received. Additional certificates may be purchased for $25 each.

. We have jurisdiction. See art. V, § 15, Fla. Const.


. The amendments initially proposed in this case created a minor technical inconsistency by amending the fee in the rule for "Examination Reapplication” (then numbered as rule 4-48 and currently numbered as rule 4-47), but not making a corresponding amendment in the related rule "Examination Postponement,” which is currently numbered as rule 4-45. In this opinion, we resolve that inconsistency so rule 4-45 conforms to rule 4-47.